Citation Nr: 9907625	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints to include both shoulders, both hands, and 
both knees (claimed as bone disease).  

2.  Entitlement to service connection for bursitis of the 
right shoulder, elbow and hand.

3.  The propriety of the evaluation assigned for the 
veteran's service-connected mitral valve prolapse.  

4.  Entitlement to an increased (compensable) evaluation for 
otitis media with perforation of the tympanic membrane, 
right, and hearing loss.

5.  The propriety of the evaluation assigned for the 
veteran's service-connected diastasis recti.

6.  Entitlement to an increased evaluation for hiatal hernia 
with gastroesophageal reflux disease and history of duodenal 
ulcer, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to 
February 1969 and again from January 1991 to July 1991.  He 
also served on active duty for training (ACDUTRA) on a number 
of occasions.  

This appeal arises from a July 1993 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
abdominal muscle damage, evaluated as noncompensably 
disabling.  Service connection for left ear hearing loss was 
denied.  Service connection for a hiatal hernia was granted.  
However, since the Rating Schedule prohibits separate 
evaluations for a hiatal hernia and the veteran's already 
service-connected history of duodenal ulcer, a single 
10 percent evaluation was assigned to the diagnostic code for 
hiatal hernia as that currently reflected the predominant 
disability picture.  An increased evaluation was denied for 
otitis media with perforated tympanic membrane of the right 
ear.  The veteran appealed the 10 percent evaluation for the 
hiatal hernia with a history of duodenal ulcer and the 
noncompensable evaluations for abdominal muscle damage and 
otitis media with perforated tympanic membrane of the right 
ear.  

In a statement presented by the veteran in June 1994, he 
raised the issue of entitlement to service connection for 
bursitis of the right shoulder, elbow and hand and arthritis 
(claimed as bone disease) of both shoulders, both hands and 
both knees.  He also asked that his claim be amended to 
include entitlement to service connection for mitral valve 
prolapse.  He was notified by letter of June 1995 that 
service connection was denied for arthritis of multiple 
joints to include both shoulders, both hands and both knees 
(claimed as bone disease), residuals of a right knee injury 
and bursitis of the right shoulder, elbow and hand.  Service 
connection was granted for mitral valve prolapse and it was 
determined to be noncompensably disabling.  He appealed all 
of the aforementioned and the current claims ensued.  

In August 1996, the veteran provided testimony at a Travel 
Board hearing before a Board member in Columbia, South 
Carolina.  Prior to the rendering of a final decision in this 
claim, the Board member died and the case was remanded in 
January 1997 in an effort to offer the veteran another Travel 
Board hearing before another Board member.  Another Travel 
Board hearing was held on October 22, 1997, in Columbia South 
Carolina, before another member of the Board.


REMAND

A review of the record reveals that the veteran provided 
testimony at a Travel Board hearing in Columbia, South 
Carolina in August 1996.  Prior to the rendering of a final 
decision in the claim, the Board member died and the case was 
remanded in January 1997 in an effort to offer the veteran 
another Travel Board hearing.  Another Travel Board hearing 
was provided to the veteran in October 1997.  Unfortunately, 
the Board member who conducted that hearing is no longer 
employed by the Board.  The veteran was contacted in 
January 1998 and afforded the right to another hearing by a 
different member of the Board.  He was told that he had 
30 days from the date of the letter to indicate whether he 
desired an additional hearing.  The veteran responded and 
indicated that he wanted to attend another Travel Board 
hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action to 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to accord the appellant due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -


